Case 1:15-md-02599-FAM Document 3632 Entered on FLSD Docket 01/27/2020 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

MDL No. 2599
Master File No. 15-cv-02599-MD-MORENO
Econ. Loss File No. 14-cv-24009-MORENO

IN RE:

TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION

 

THIS DOCUMENT RELATES TO
ECONOMIC LOSS TRACK CASES
/

 

ORDER OF INDICATIVE RULING
UNDER FEDERAL RULE OF CIVIL PROCEDURE 62.1

THIS CAUSE came before the Court upon the Joint Motion for a Hearing and Indicative
Ruling Approving Agreements with the Objectors to the Ford Class Settlement (D.E. 3550).
The motion requests an indicative ruling that the Court would approve a $1,906,000 payment
directly from attorneys’ fees awarded to Class Counsel under the Ford class settlement, to the
Objectors and their counsel, so that the Objectors dismiss their appeal in the Eleventh Circuit.
After conducting a hearing as required by Federal Rule of Civil Procedure 23(e)(5)(B), it is

ADJUDGED that the Joint Motion for an Indicative Ruling is GRANTED. The Court
submits this indicative ruling and respectfully requests that the Eleventh Circuit relinquish
jurisdiction so that the Court can approve the proposed payment from Class Counsel to the
Objectors and their counsel.

DISCUSSION

When class members who object to a proposed class action settlement later appeal a

district court’s judgment approving that proposed class action settlement, these “objectors”

cannot receive payment or other consideration in exchange for dismissing their appeal of the
Case 1:15-md-02599-FAM Document 3632 Entered on FLSD Docket 01/27/2020 Page 2 of 3

judgment unless the payment is approved by the district court after a hearing.
See Fed. R. Civ. P. 23(e)(5)(B)(ii). If the district court does not approve the payment before the
appeal is docketed, the district court must then follow the indicative ruling procedure in
Rule 62.1. See Fed. R. Civ. P. 23(e)(5)(C). Because the proposed payment agreement was
reached after the Objectors docketed their appeal in the Eleventh Circuit, the Court must follow
the indicative ruling procedure.

Under Rule 62.1, the Court can issue an indicative ruling stating that it will grant a
motion if the court of appeals remands the case for that specific purpose. See Fed. R.
Civ. P. 62.1(a)(3); see also 11th Cir. R. 12.1-1. Here, the Court is asked to approve a $1,906,000
payment directly from attorneys’ fees awarded to Class Counsel under the Ford class settlement,
to the Objectors and their counsel, so that the Objectors dismiss their appeal in the
Eleventh Circuit. (See D.E. 3550 at 1, 4-5.) Once the appeal is dismissed, the Ford class
settlement will become effective and then class members will begin receiving settlement
benefits. /d. at 1.

As an aside, the Court briefly notes that the negotiations between Class Counsel and the
Objectors led to another agreement—one beneficial to the entire class. This agreement,
which need not be approved by the Court under Rule 23, provides that Class Counsel and Ford
will “jointly recommend to the Settlement Special Administrator that at least $5 million of the
amount budgeted for the Outreach Program be dedicated to a sweepstakes program tied to the
Takata Recalls, which will incentivize Class Members to have the Recall Remedy performed on
their vehicles through substantial prizes awarded through a sweepstakes contest.” Jd. at 4.
Importantly, the benefits of the sweepstakes program would flow directly to the class members,
and, if the sweepstakes model is implemented by the Settlement Special Administrator and

ultimately proves effective, “it may be expanded beyond the $5 million initial budget.”

-2-
Case 1:15-md-02599-FAM Document 3632 Entered on FLSD Docket 01/27/2020 Page 3 of 3

Td. at 4, 6.

Through the Joint Motion and representations during the hearing, the Objectors represent
to the Court that the payment agreement and the sweepstakes agreement collectively resolve the
concerns that underlie their appeal of the Ford class settlement.

Tuming back to the payment agreement, the $1,906,000 will be paid to the “twelve
Objectors and twelve different firms representing them” and come directly “from fees awarded
to Class Counsel” as part of the Ford settlement. Jd. at 5. The payment amount reflects the
efforts of the Objectors and their counsel in drafting objections to the proposed class settlement,
traveling and appearing for the fairness hearing, researching and proposing a mass media
campaign for the Outreach Program, identifying missing information on Ford’s recall-related
website, and proposing the above referenced sweepstakes program. Most importantly, not a
single penny of the proposed payment will be taken from the funds available to all
class members. See id. at 4—5.

Taken together, the Court finds that the contribution of the Objectors and their counsel to
the Ford class settlement is sufficient for the Court to approve the proposed payment.
Accordingly, it is

ADJUDGED that the Joint Motion for an Indicative Ruling is GRANTED. If the
Eleventh Circuit relinquishes jurisdiction, the Court will effectuate this indicative ruling and
approve the proposed payment from Class Counsel to the Objectors and their counsel.

7
DONE AND ORDERED in Chambers at Miami, Florida this a y day of January 2020.

so

ra
‘

FEDERICO A.
UNITED STATES DISTRICT JUDGE
Copies furnished to:

United States Court of Appeals for the Eleventh Circuit

Counsel of Record
-3-
